Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 8/20/20. Claims 1-16 are pending and under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/092055, PCT/US17/26062, 62/319229, and 62/366770, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The instant claims are directed to an antibody comprising six CDRs, identified as SEQ ID NOs: 1-6. The priority documents also disclose such an antibody; however, the instant sequences are different 
The instant claims require the heavy chain to comprise a CDR of SEQ ID NO: 6; the priority documents disclose the instant sequence of SEQ ID NO: 6 as SEQ ID NO: 7, representing the whole of the variable light chain.
The priority documents all disclose instant SEQ ID NOs: 1-6, but there is nothing in those documents which would have conveyed to the skilled artisan that Applicant contemplated arranging those sequences as instantly claimed. The instant claims describe an antibody wholly distinct from any antibody in the priority documents and do not find proper support under §112(a) and therefore cannot properly be relied upon for a priority claim. The effective filing date for the instant application is therefore the actual filing date of 8/20/20.
	The instant claims were filed on the same day as the application and so serve as part of the original disclosure; as such, there is no new matter rejection set forth in this office action. However, the examiner notes that the instant specification Table 1 describes antibodies in the same manner as the priority documents’ Table 1. While the claims must be evaluated as provided by Applicant, the Examiner takes note that priority document SEQ ID NO: 2 is not provided by the instant sequence listing and that there is a possibility that Applicant’s claims represent an inadvertent oversight of this fact. As such, the Examiner notes for the record that both the instant application and the priority documents support a claim to the antibody IGP101, described in Table 1 of both the instant application and all priority documents.

Claim Interpretation
	The phrase “treating” is defined at paragraph 41 as “obtaining a desired pharmacologic and/or physiologic effect”. While “desired” is a relative term, it is one a practitioner of the method is in a position to understand. One of the purposes of §112(b) is to provide clear warning as to what constitutes infringement. In this case, there is one method step: administering the antibody. If the one who practices this administration step achieves their desired effect (e.g., inhibiting a symptom of a neurodegenerative disease), then the claim(s) has been infringed. If the one who practices this administration step does not 

Notice
It is being noted for the record that the instantly filed sequence listing is not identical to the listing in parent application 16/092055, now US 10766954. Parent sequences 2 and 9 have been omitted from the instant sequence listing, offsetting the numbers, e.g., instant SEQ ID NO: 9 corresponds to parent SEQ ID NO: 11.

Further, Applicant is advised that should claims 7-9 be found allowable, claims 10-12, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In this case, the claims are verbatim duplicates, e.g., claim 7 is word-for-word identical to claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 requires the antibody to have a VH region “substantially identical” to SEQ ID NO: 8. This phrase is indefinite as below; however, taking the broadest interpretation of “at least 66%”, claim 6 still describes a limitation which cannot be achieved since it depends from claim 1, i.e., it would necessarily fail to include all the limitations of the claim upon which it depends. Strictly comparing instant SEQ ID NO: 6—required in the heavy chain by claim 1—to SEQ ID NO: 8 results in a 2.2% identity globally and only a 50% best identity locally:

    PNG
    media_image1.png
    160
    609
    media_image1.png
    Greyscale


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
Claim 6 requires an amino acid sequence with “substantial identity” to SEQ ID NO: 8.
The specification at paragraph 32 indicates the definitions are not intended to limit the meaning of the term “unless specifically indicated”. Paragraph 33 states “substantial identity means”, which is a specific, explicit indication that the term is meant to be redefined and limited by such a definition.
However, the definition is unclear. One of ordinary skill in the art is aware of how to optimally align sequences and the specification includes two such programs (GAP and BESTFIT). In order to meet “substantial identity’, the alignment must share “at least 66 to 90 percent sequence identity’. This leads to confusion as to when a sequence meets the limitations of substantially identical. For example, a given sequence might be 76 % identical when optimally aligned using a known program for doing so. This sequence is at least 66% identical but is not at least 90% identical. The definition may be interpreted as 66% identity being the “floor’, and any sequence at or above 66% identity is “substantially identical’; in other words, synonymous with “at least 66% identical”. The definition could also be interpreted as the sequence needing to share at least 66, 67, 68...and 90% identity, i.e., 90% is the minimum identity needed, synonymous with “at least 90% identical”.
MPEP § 2173.02 (Il) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark
Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-
1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See
Morton Int'l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, when using a term of degree such as “substantial”, the claims read in light of the specification must provide “objective boundaries for those of skill in the art” (MPEP §2173.05(b)). No such objective 
	Therefore, claim 6 is indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to administering an antibody to obtain a desired pharmacologic and/or physiologic effect against any neurodegenerative disease. While the metes and bounds of determining this desired effect is definite (see above), the specification fails to describe the instant invention commensurate with the claims such that it does not convey to the skilled artisan that Applicant is in possession of such a method as broadly as claimed.
	One means of providing adequate written description and evidence of possession of a claimed genus is through providing sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, the antibody itself is clearly defined: the antibody comprises SEQ ID 
It is well-known in the art that specificity of an antibody stems from the interaction of six CDRs and CDRs are not generally recognized as interchangeable, such that using one CDR from one antibody would not be reasonably expected to confer the same binding properties or even the same binding target when combined with two to five CDRs from other antibodies. Nor would it be expected that six CDRs from the same antibody could be shuffled into different positions or even different chains and still bind the same target. For example, WO 2008068048 (cited on form 892) discloses an antibody with a heavy chain comprising three CDRs (SEQ ID NO: 2) that binds secreted aspartyl protease from Candida sp. US 20170355756 (form 892) describes the same three CDRs in the heavy chain (C10-VH3) combined with a different light chain that binds human TDP-43. 
As another example, WO 2013049666 (form 892) discloses an antibody comprising the same instant SEQ ID NOs: 1-2 on the light chain as L-CDR1 and L-CDR3, but combined with a different heavy chain and a different binding target (BIN1).
One of skill in the art cannot simply look at an antibody sequence and understand its binding target. The application as a whole is one in which the therapeutic action of the antibody is in binding α-synuclein. However, 1) not all neurodegenerative diseases have α-synuclein as an etiologic agent, and so the specification fails to convey to the skilled artisan that Applicant was in possession of any method whereby the claimed antibody treats a non-α-synuclein neurodegenerative disease, and 2) there is no evidence nor even a rationale to expect that the instantly claimed antibody would bind α-synuclein nor 
The instant antibody does not share a sufficient correlation with the disclosed antibody, such that the skilled artisan would understand that the claimed antibody does not share the same properties as any of the disclosed antibodies. As such, the specification fails to set forth a structure-function correlation sufficient to convey to the skilled artisan that Applicant was in possession of the claimed invention.
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117).
	
In a second way, the specification might provide a representative number of species for the claimed genus that would convey to the artisan possession of the whole genus. However, in this case, the species disclosed to not represent the full breadth of all possible members of the genus.
First, the instant specification discloses neurodegenerative diseases where α-synuclein is implicated, further only disclosing an antibody’s effect on α-synuclein as the rationale for “treating” such diseases. However, not all neurodegenerative diseases are caused by α-synuclein. While the specification at paragraphs 4-5 describe certain diseases such as the Lewy Body variant of Alzheimer’s disease and combined PD and Alzheimer’s disease, these paragraphs do not suggest that Alzheimer’s itself is an α-synucleinopathy. There are also numerous other neurodegenerative diseases—Huntington’s, CJD, Lyme, etc—that are not discussed by the specification nor is there a reason to expect an anti-α-synuclein antibody to treat such diseases.
Second, it is unclear from the specification if the instantly claimed antibody is even an α-synuclein antibody, nor is it clear what target the claimed antibody might have. As above, arbitrarily altering any amino acid in the CDR of an antibody is unpredictable and a description of one antibody does not convey possession of antibodies where the CDR positions are interchanged within or across the heavy/light chains, does not convey possession of antibodies with 10x the length of the disclosed antibody CDRs and over 3x as long as known heavy chain CDRs (see Bioinf; form 892).

Therefore, claims 1-16 do not meet the written description requirement. As above, the Examiner has reason to suspect that—due to omitting the sequence RMS which was present in the parent application from the instant sequence listing—that the currently claimed antibody was not the intended antibody to be claimed. In such a case, the Examiner notes that an antibody comprising the CDRs of instant table 1 at their respective positions (e.g., KSLLHSNGNTY as L-CDR1) would overcome the written description deficiency with respect to the antibody itself; however, even the IGP101 antibody disclosed would not be expected to treat non-α-synucleinopathies. 

	
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) existence of working examples, and 8) quantity of the experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
	The nature of the invention is treating any possible neurodegenerative disease by administering an antibody where SEQ ID NOs: 1-3 represent the light chain CDRs and SEQ ID NOs: 4-6 represent the heavy chain CDRs. As noted above, “treating” is obtaining a desired result; however, the claimed antibody is not discussed in the disclosure outside of the claim itself. There is no guidance regarding the binding target of the claimed antibody and one of ordinary skill in the art could not reasonably predict how the claimed antibody might be used therapeutically. Thus, while the claims set forth the hypothesis that the antibody will be therapeutic for any neurodegenerative disease, there is no evidence to support this 
See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
In this case, it amounts to no more than a respectable guess as to whether or not the instantly claimed antibody could be used in treating a neurodegenerative disease, much less all such diseases as claimed. The only target disclosed in the instant specification is α-synuclein, but there is no indication that the instantly claimed antibody binds α-synuclein and, even if it does, how such binding could provide treatment for non-α-synucleinopathies.
Therefore, claims 1-16 are not enabled. As above, the Examiner has reason to suspect that—due to omitting the sequence RMS which was present in the parent application from the instant sequence listing—that the currently claimed antibody was not the intended antibody to be claimed. In such a case, the Examiner notes that an antibody comprising the CDRs of instant table 1 at their respective positions (e.g., KSLLHSNGNTY as L-CDR1) would overcome the enablement deficiency with respect to the antibody itself; however, even the IGP101 antibody disclosed would not be expected to treat non-α-synucleinopathies.

Double Patenting
As noted in the priority section above, US Patent 10766954 does not provide written description support for the instantly claimed antibody nor would it have made such an antibody obvious. As such, no double patenting rejection is proper at this time. However, should the claims be amended such that the instantly claimed antibody is one comprising the CDRs of the disclosed IGP101 antibody, it is noted that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649